This is an appeal by the United States Fidelity  Guaranty Company and Kelly F. Gibson, obligors, from a judgment against them in favor of the board of county commissioners of Okfuskee county. The suit was instituted by the county commissioners in their official capacity against defendants below for failure on the part of said Gibson to maintain, according to the provisions of his contract, a certain road which he had constructed in said county.
The case might properly be disposed of for failure on the part of plaintiffs in error to comply with rule No. 26 of this court (47 Okla. x); but, as the record and briefs are before us, and as the verdict seems to be so in accord with the facts in the case, we will determine the case upon its merits.
There are three proposition upon which reversal is sought, viz: The overruling of defendants' demurrer to the evidence; the admission of incompetent, immaterial, and irrelevant evidence; and that the court misdirected the jury as to the law. These assignments of error we have looked into separately, *Page 204 
and, from an examination of the record and the law applicable to the facts therein, we do not feel that either or all of them justify a reversal of the judgment.
The provisions of the contract are reasonably plain, and the road was constructed under the terms thereof, and was to be maintained for a period of time under the conditions therein prescribed; Gibson failed to maintain the road as the terms of the contract provided; the county commissioners; after due estimate of the cost, brought suit against Gibson and his sureties, the United States Fidelity  Guaranty Company, for the cost of putting the road in repair; the case was fairly tried, and the law applicable to the facts properly submitted to the jury; the verdict of the jury was several hundred dollars less than the cost of the repairs, and being amply supported by the evidence, we see no reason for disturbing the verdict.
It is urged at considerable length by plaintiffs in error that an erroneous construction was placed upon the contract by the commissioners and the State Highway Commissioner, and that the notices to defendants below as to the condition of the road and necessity for repair were defective; these contentions, however, we have examined, and must conclude that they are without merit.
It is our opinion that the verdict of the jury should stand. The judgment is therefore affirmed.
OWEN, C. J., and RAINEY, KANE. JOHNSON, and BAILEY, JJ., concur.